Citation Nr: 0201136	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  01-05 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to reimbursement of unauthorized medical services 
provided from April 7 to 22, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971, and from December 1975 to December 1993.

This appeal arises from a February 2001 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Columbia, South Carolina, that determined the veteran was not 
entitled to reimbursement of unauthorized medical services 
provided from April 7 to 22, 1999.

On review of the claims folders the Board notes that the 
Columbia, South Carolina Regional Office (RO) denied 
entitlement to service connection for a brain aneurysm 
secondary to a cervical disorder in July 1998.  The veteran 
filed a notice of disagreement, and a statement of the case 
was issued.  The veteran, however, in January 1999 clarified 
that he was instead seeking service connection for a brain 
aneurysm secondary to asthma and sinusitis.  While the RO in 
January 1999 informed the veteran that evidence linking the 
disorders together was a prerequisite to further VA action, 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), the appellant is no longer 
duty bound to submit a well grounded claim.  Accordingly, 
this matter is referred to the Columbia RO for further 
development and rating board action.

The Board also finds that the appellant has raised the issue 
of entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for a disability 
caused by an improperly performed spinal tap.  This issue, 
however, also is not currently developed or certified for 
appellate review.  Accordingly, this issue also is referred 
to the Columbia RO for appropriate action.


REMAND

In his substantive appeal (VA Form 9) of June 2001, the 
veteran requested a hearing before the Board of Veterans' 
Appeals (Board) sitting at the local office.  There is no 
indication that the veteran withdrew this request or that 
this hearing was ever scheduled.

Under the circumstances, the undersigned finds that a REMAND 
is warranted in order to comply with the veteran's right to 
due process provided at 38 C.F.R. § 20.700(a) (2001).  Hence, 
the VAMC should complete the following action:

With the assistance of the Columbia, 
South Carolina RO the VAMC should 
schedule the veteran for the next 
available hearing on appeal before a 
traveling member of the Board of 
Veterans' Appeals sitting at the RO.  He 
should be informed of the time, date, and 
place that this hearing is scheduled for, 
and offered the opportunity to withdraw 
his hearing request if he so chooses.  
Thereafter, the case should be returned 
to the Board for final adjudication.

The purpose of this REMAND is to afford due process.  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


